Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is dependent on itself.  For purposes of examination, examiner is assuming claim 20 is dependent on claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (NPL “Landmark Assisted CycleGAN for Cartoon Face Generation”).
As per claim 1, Wu discloses a method for processing an image (Wu, abstract), including:
acquiring an image, wherein the image comprises a face figure (Wu, abstract and Figure 2, where an image is acquired to be fed into the network);
extracting facial feature information matching the face figure (Wu, Figure 2, “Concat” box, where landmark locations from the face image are extracted); and
converting the image into a style transferred image of a preset drawing style based on the facial feature information (Wu, Figure 2, where the output of the network is a cartoon version of the face).

As per claim 2, claim 1 is incorporated and Wu discloses wherein the facial feature information comprises at least one of facial feature positions, facial feature sizes, face contour, and hairstyle contour (Wu, Figure 2, where the cartoon image shows that the size and position of the eyes, nose, and mouth are used as landmarks).

As per claim 3, claim 2 is incorporated and Wu discloses wherein converting the image into the style transferred image comprises:  obtaining the style transferred image by acquiring a style transfer model matching the preset drawing style and inputting the image and the facial feature information into the style transfer model (Wu, Sections 4.1 and 4.2 where a dataset is built matching one of two different drawing styles and is used for generating the cartoon style for the input image);
wherein the style transfer model is obtained by training a cyclic generative adversarial network in advance using a real portrait image set, facial feature information matching each real portrait image contained in the real portrait image set, a styled portrait image set, and facial feature information matching each styled portrait image in the styled portrait image set (Wu, Figure 2, and Section 3.3, where the training includes inputting images along with the locations of the landmarks; one network is trained for generating styles images from real images, and another network is trained for the reverse), and 
wherein the styled portrait image set matches the preset drawing style (Wu, Figure 2 and Sections 4.1 and 4.2, where the resultant image comes out in the style of the selected database).

As per claim 4, claim 3 is incorporated and Wu discloses acquiring the real portrait image set and acquiring the styled portrait image set matching the preset drawing style (Wu, Section 1, where unpaired training data consisting of cartoon and real faces is acquired for training);
generating real-styled portrait image pairs from the real portrait image set and the styled portrait image set (Wu, Section 3.1, where “CycleGAN learns the forward and backward mapping simultaneously”; this maps to generating real-styled portrait pairs);
acquiring the facial feature information corresponding to the real portrait image of each real-styled portrait image pair and facial feature information corresponding to the styled portrait image of each real-styled portrait image pair (Wu, Figure 3 and Section 3.2, where facial landmarks are used as part of the training);
training the cyclic generative adversarial network using the real portrait image and the styled portrait image in each real-styled portrait image pair, as well as the facial feature information corresponding to the real portrait image and the facial feature information corresponding to the styled portrait image (Wu, Figure 3 and Section 2.3, where the generator is trained to generate cartoon faces (Y) from real face images (X) and corresponding landmark locations; and Section 3.3.1, “Two-Stage Training”, where the network is trained in two directions meaning it is trained to generate real face images from stylized images and corresponding landmarks);
wherein the cyclic generative adversarial network comprises:
a real-to-styled generator for transferring a real portrait to a styled portrait, a 1PIOE3206257USstyled-to-real generator for transferring a styled portrait to a real portrait, a real portrait discriminator and a styled portrait discriminator (Wu, Figure 3 and Section 3.3.1, where a real-to-styled generator is trained for transferring a real portrait to a styled portrait and  “Two-Stage Training”, where the network is trained in two directions meaning it is trained to generate real face images from stylized images and corresponding landmarks; and Section 3.1, Equation (3), where LGAN(GY->X, DX), DX is the real portrait discriminator, and for LGAN(GX->Y, DY), DY is the styled portrait discriminator); and
determining the real-to-styled generator in the cyclic generative adversarial network as the style transfer model matching the preset drawing style, in response to detecting that a training ending condition is met (Wu, Section 3.3.1, Stage I, where a coarse result is generated in about 100K iterations).

As per claim 5, claim 4 is incorporated and Wu discloses wherein acquiring the real portrait image set comprises:  generating the real portrait image set from real portrait images acquired from a standard real portrait image database (Wu, Section 4.1, where the CelebA database maps to the standard real portrait image database).

As per claim 6, claim 5 is incorporated and performing at least one image preprocessing on real portrait images in the real portrait image set to obtain preprocessed real portrait images (Wu, Section 4.1, where the face images are detected, cropped, and resized to 128 x 128), and 
adding the preprocessed real portrait images to the real portrait image set (Wu, Section 4.1, where, after preprocessing, the images are added to the dataset).

As per claim 7, claim 4 is incorporated and Wu discloses wherein acquiring the styled portrait image set matching the preset drawing style comprises:  acquiring standard styled images matching the preset drawing style from a standard styled image database (Wu, Sections 4.1 and 4.2 where a dataset is built matching one of two different drawing styles and is used for generating the cartoon style for the input image);
acquiring resultant images comprising the face figure by filtering the standard styled images (Wu, Section 4.1, where only images of full frontal faces are used); and
cropping the resultant images to obtain cropped results having face regions, and generating the styled portrait image set from the cropped results (Wu, Section 4.1, where the face images are cropped before being added to the dataset).

Regarding claims 8-20, these claims recite an electronic device and a non-transitory computer-readable medium that performs the method of claims 1-7, therefore, the same rationale for rejection applies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Liao et al. (US PGPUB 20220044352) discloses a cyclic GAN for performing style transformations between two images including some deformations, which uses two generators and two discriminators; one for forward generation and one a backward generator (Fig. 3 and [0070]).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619